AQ 493 (Rev. 11/13) Search and Seizure Warrant

 

 

UNITED STATES DISTRICT COURISTRICT CourT OF Guam
for the JAN (82000: a .

District of Guam

JEANNE G. QUiiwATZ
CLERK OF GQUuSt

Pi-19-00089

In the Matter of the Search of )

(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No.

)

)

)

One (1) U.S. Priority Mail Package Bearing the Printed
Address of Richard A. Gapasin Jr., PO Box 24442,
Barrigada, Guam 96921 (See Attachment A)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the / _ District of Guam

 

(identify the person or describe the property to be searched and give its location):

One (1) U.S. Priority Mail Package Bearing the Printed Address of Richard A. Gapasin Jr., PO Box 24442, Barrigada, Guam
96921. Property is further described in Attachment A.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
Controlled substance held in violation of Title 21, United States Code, Sections 841(a)(1), 843(b) and 846. Items of

personal property tending to identify the person(s) ownership and control of the package which is subject to this warrant.
Proceeds from the sale of controlled substances.

YOU ARE COMMANDED to execute this warrant on or before ___ December 30, 2019 (not to exceed 14 days)
C1 in the daytime 6:00 a.m. to 10:00 p.m. | @at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Joaquin V.E. Manibusan, Jr., U.S. Magistrate Judge
(United States Magistrate Judge)

 

@ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

@ for 30 days (nor to exceed 30) © until, thefacts justifying, the later specific date of ~ ,

Date and time issued: —i2lte [i 7 1 DSPM - jl /t— :

 

 

City and state: Hagatna, Guam JOAQUIN V.E. MANIBUSAN, JR., U.S. Magistrate Judge

JRIGINAL

 

Printed name and title
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
19- 00084 12/16/19 144 US Postar. SERVICE.

 

 

 

Inventory made in the presence of :

THO GUAM CUusSDMS EUGNE IGRDS

 

Inventory of the property taken and name of any person(s) seized:

FYPROXIMATELY 1355 @g OF WHITE CRUSTAL SUBS rI_ yy
FIELY TESTEO Pye MVE. FOR (IETHAMPHETAMINE,

 

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.

 

Date: _ L/S f2030~

/ E; seouring officer's signature
Dos 1€ be 0; See VS HE OSTA LNAET.

 

Printed-name and title

 

 

5/2020 at 2:06 pm .

2
ATTACHMENT A

One (1) U.S. Priority Mail package is further described as a package bearing tracking

number 9505 5161 9241 9345 2534 74 with $19.95 in US Postage, and addressed as follow:

FROM: TO:

DANNY BARCINES RICHARD A. GAPASIN JR.
3111 BAYER ST PO BOX 24442

MARINA CA 93933 BARRIGADA GUAM 96921

The GAPASIN package weighs approximately 7 pound and 7 ounces , and measures

approximately 12” X 12” X 5.5”

 

 

 
